Gabrielli, J.
Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which disqualified her from benefits effective October 26, 1966 on the ground she was unavailable for employment. (See, also, Matter of Cyprus [Catherwood], 29 A D 2d 810, denying benefits effective Dec. 14, 1966.) Claimant, a clerk-typist, worked during the period from September 22, 1966 through October 23, 1966 and thereafter filed for benefits through December 23, 1966. The record discloses that during this period, despite advice that she should increase her efforts and make contacts for employment, her search for work was neither active nor diligent. In addition, it further appears that although she lived in New York City, she limited her job-seeking efforts to southern Westchester County and, in fact, declined one job in Manhattan. The record supports the finding that the “unrealistic manner in which claimant sought work” demonstrated that she was in fact not available for employment *812during the period in question. (Matter of Deelwater [Catherwood], 15 A D 2d 619; Matter of Vitolo [Catherwood], 28 A D 2d 758.) Availability for employment is a question of fact to be determined by the board and such determination will be upheld if, as here, there is substantial evidence to sustain its findings (Matter of Lauro [Catherwood], 14 A D 2d 604; Matter of Petrossi [Cather-wood], 24 A D 2d 782). Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Gabrielli, J.